Exhibit 10.3

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY NOT BE
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR EXEMPTION FROM REGISTRATION UNDER THE FOREGOING LAWS.

 

WARRANT NO.     

 

to Purchase Common Stock of

 

GENAISSANCE PHARMACEUTICALS, INC.

 

THIS WARRANT IS TO CERTIFY THAT [XMARK OPPORTUNITY FUND, L.P.], a [Delaware
limited partnership] (the “Holder”), is entitled to purchase from Genaissance
Pharmaceuticals, Inc., a Delaware corporation (the “Company”),
[                        ] shares of Common Stock of the Company (the “Common
Stock”) for the Exercise Price described herein upon the terms and conditions
set forth herein.  This Warrant is being issued by the Company in connection
with the issuance by the Company and Lark Technologies, Inc. (“Lark”) of senior
secured notes, in the aggregate principal amount of Four Million Five Hundred
Thousand Dollars ($4,500,000) (collectively, the “Notes”), and is one of one or
more common stock purchase warrants (collectively, the “April 2005 Warrants”)
issued in connection therewith.

 


SECTION 1.  CERTAIN DEFINITIONS.


 


(A) UNLESS OTHERWISE STATED IN THIS WARRANT, CAPITALIZED TERMS USED BUT NOT
DEFINED HEREIN SHALL HAVE THE MEANINGS SET FORTH IN THAT CERTAIN NOTE AND
WARRANT PURCHASE AGREEMENT, DATED AS OF THE DATE HEREOF, BETWEEN THE COMPANY AND
THE HOLDER.


 


(B) AS USED IN THIS WARRANT, CAPITALIZED TERMS USED HEREIN SHALL HAVE THE
FOLLOWING MEANINGS:


 

“Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly Controls, is Controlled by, or is under common Control
with, such Person.

 

“Control” shall mean the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise. “Exchange
Act” means the Securities Exchange Act of 1934, as amended.

 

“Expiration Date” shall mean April 21, 2010.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Warrant” shall mean this Warrant and any warrant(s) issued in substitution for

 

--------------------------------------------------------------------------------


 

this Warrant.

 

“Warrantholder” shall mean the Holder, as the initial holder of this Warrant,
and any transferee of the Holder to whom this Warrant has been transferred in
accordance with Section 12 hereof.

 


SECTION 2.  WARRANT SHARES; EXERCISE PRICE.


 


(A) THIS WARRANT MAY BE EXERCISED IN ACCORDANCE WITH SECTION 3 FOR UP TO
[                        ] SHARES OF COMMON STOCK (SUCH SHARES, AS THEY MAY BE
ADJUSTED FROM TIME TO TIME PURSUANT TO THE TERMS HEREOF, ARE REFERRED TO HEREIN
AS THE “WARRANT SHARES”).


 


(B) THE EXERCISE PRICE FOR EACH WARRANT SHARE IS $2.25 (SUCH PRICE, AS IT MAY BE
ADJUSTED FROM TIME TO TIME PURSUANT TO THE TERMS HEREOF, IS REFERRED TO HEREIN
AS THE “EXERCISE PRICE”).


 


SECTION 3.  EXERCISE OF WARRANT.


 


(A)(I) SUBJECT TO SECTIONS 3(B) AND CLAUSE 3(A)(II) BELOW, THE WARRANTHOLDER MAY
EXERCISE THIS WARRANT, IN WHOLE OR IN PART, AT ANY TIME BEGINNING ON THE DATE
HEREOF UNTIL AND INCLUDING THE EXPIRATION DATE; PROVIDED, HOWEVER, THAT THE
MINIMUM NUMBER OF WARRANTS SHARES SUBJECT TO ANY EXERCISE NOTICE SHALL BE
25,000.  IN THE EVENT THIS WARRANT IS EXERCISED IN PART, THE COMPANY, AT ITS
EXPENSE, WILL CAUSE TO BE ISSUED IN THE NAME OF, AND DELIVERED TO, THE
WARRANTHOLDER A NEW WARRANT OR WARRANTS (DATED THE DATE HEREOF) OF LIKE TENOR,
CALLING IN THE AGGREGATE ON THE FACE OR FACES THEREOF FOR THE NUMBER OF WARRANT
SHARES EQUAL (WITHOUT GIVING EFFECT TO ANY ADJUSTMENT THEREIN) TO THE NUMBER OF
SUCH SHARES CALLED FOR ON THE FACE OF THIS WARRANT MINUS THE NUMBER OF WARRANT
SHARES FOR WHICH THIS WARRANT WAS SO EXERCISED.


 

(ii)                                  Notwithstanding the foregoing, at any time
beginning on the date hereof until and including the Expiration Date, the
Warrantholder may, at its option, elect to exchange this Warrant, in whole or in
part (a “Warrant Exchange”), into the number of Warrant Shares determined in
accordance with this Section 3(a)(ii) by presentation and surrender of this
Warrant to the Company at its principal office, accompanied by a notice (a
“Notice of Exchange”) stating that this Warrant is being exchanged and the
number of Warrant Shares to be exchanged.  In connection with any Warrant
Exchange, this Warrant shall represent the right to acquire the number of shares
of Common Stock (rounded to the nearest whole number) equal to (i) the total
number of Warrant Shares to be exchanged (the “Total Number”), less (ii) the
number of shares equal to the quotient obtained by dividing (A) the product of
the Total Number and the then applicable Exercise Price by (B) the then fair
market value (determined as set forth below) per share of Common Stock.  For
purposes of this Section 3(a)(ii), the “fair market value” per share of Common
Stock as of any date shall be the closing sale prices of the Common Stock, as
reported on the securities exchange that is the principal market for the Common
Stock on the trading day immediately preceding the date the Notice of Exchange
is received by the Company.  If the Common Stock is not publicly traded, the
“fair market value” per share of Common Stock shall be an amount determined by
the Company’s Board of Directors upon request of the Warrantholder.

 


(B) NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL THE

 

2

--------------------------------------------------------------------------------


 


WARRANTHOLDER BE ENTITLED TO EXERCISE ANY PORTION OF THIS WARRANT IN EXCESS OF
THAT PORTION OF THIS WARRANT UPON EXERCISE OF WHICH THE SUM OF (1) THE NUMBER OF
SHARES OF COMMON STOCK BENEFICIALLY OWNED BY THE WARRANTHOLDER AND ITS
AFFILIATES (OTHER THAN SHARES OF COMMON STOCK WHICH MAY BE DEEMED BENEFICIALLY
OWNED THROUGH THE OWNERSHIP OF THE UNEXERCISED PORTION OF THIS WARRANT OR THE
UNEXERCISED OR UNCONVERTED PORTION OF ANY OTHER SECURITY OF THE WARRANTHOLDER
SUBJECT TO ANY EXISTING LIMITATION ON CONVERSION ANALOGOUS TO THE LIMITATIONS
CONTAINED HEREIN) AND (2) THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON THE
EXERCISE OF THE PORTION OF THIS WARRANT WITH RESPECT TO WHICH THE DETERMINATION
IS BEING MADE, WOULD RESULT IN BENEFICIAL OWNERSHIP BY THE WARRANTHOLDER AND ITS
AFFILIATES OF MORE THAN 9.9% OF THE THEN OUTSTANDING SHARES OF COMMON STOCK. 
FOR PURPOSES OF THE IMMEDIATELY PRECEDING SENTENCE, BENEFICIAL OWNERSHIP SHALL
BE DETERMINED IN ACCORDANCE WITH SECTION 13(D) OF THE EXCHANGE ACT AND
REGULATIONS 13D-G THEREUNDER, EXCEPT AS OTHERWISE PROVIDED IN CLAUSE (1) OF SUCH
SENTENCE.  THE WARRANTHOLDER MAY WAIVE THE LIMITATIONS SET FORTH HEREIN BY
SIXTY-ONE (61) DAYS WRITTEN NOTICE TO THE COMPANY.


 


(C) EXCEPT AS PROVIDED IN SECTION 3(A)(II) ABOVE, THE WARRANTHOLDER SHALL
EXERCISE THIS WARRANT BY DELIVERING TO THE COMPANY AT THE ADDRESS SET FORTH ON
THE SIGNATURE PAGE HERETO (I) THE EXERCISE NOTICE SET OUT AT THE END OF THIS
WARRANT AS EXHIBIT A, (II) THIS WARRANT AND (III) A CASH PAYMENT EQUAL TO THE
AGGREGATE EXERCISE PRICE PAYABLE IN RESPECT OF THE NUMBER OF WARRANT SHARES
PURCHASED UPON SUCH EXERCISE, BY WIRE TRANSFER TO AN ACCOUNT OF THE COMPANY
DESIGNATED IN WRITING BY THE COMPANY TO THE WARRANTHOLDER.


 


(D) UPON EXERCISE OF THIS WARRANT AND DELIVERY OF THE EXERCISE NOTICE WITH
PROPER PAYMENT (OR UPON A VALID WARRANT EXCHANGE PURSUANT TO SECTION 3(A)(II)
ABOVE) RELATING THERETO, THE COMPANY SHALL ISSUE AND DELIVER AS SOON AS
PRACTICABLE (AND IN ANY CASE WITHIN THREE (3) BUSINESS DAYS THEREAFTER) TO THE
WARRANTHOLDER A STOCK CERTIFICATE OR CERTIFICATES, DULY EXECUTED BY THE COMPANY,
REPRESENTING THE WARRANT SHARES.


 


(E) THE STOCK CERTIFICATE OR CERTIFICATES FOR THE WARRANT SHARES TO BE DELIVERED
IN ACCORDANCE WITH THIS SECTION 3 SHALL BE REGISTERED IN THE NAME OF THE
WARRANTHOLDER OR SUCH OTHER PERSON AS SHALL BE DESIGNATED IN THE EXERCISE
NOTICE.  SUCH CERTIFICATE OR CERTIFICATES SHALL BE ISSUED AND THE WARRANTHOLDER
OR ANY OTHER PERSON SO DESIGNATED TO BE NAMED THEREIN SHALL BECOME THE HOLDER OF
RECORD OF SUCH SHARES, INCLUDING TO THE EXTENT PERMITTED BY LAW THE RIGHT TO
VOTE SUCH SHARES OR TO CONSENT OR TO RECEIVE NOTICE AS STOCKHOLDERS, AS OF THE
TIME SAID NOTICE IS DELIVERED TO THE COMPANY AS AFORESAID.


 


(F) THE COMPANY SHALL PAY ALL EXPENSES PAYABLE IN CONNECTION WITH THE
PREPARATION, ISSUE AND DELIVERY OF STOCK CERTIFICATES UNDER THIS SECTION 3,
INCLUDING ANY TRANSFER TAXES RESULTING FROM THE EXERCISE OF THIS WARRANT BY THE
WARRANTHOLDER AND THE ISSUANCE OF THE WARRANT SHARES TO THE WARRANTHOLDER
HEREUNDER.


 


(G) UPON THE EXERCISE OF THIS WARRANT IN ACCORDANCE WITH THE TERMS HEREOF, THE
WARRANT SHARES SHALL BE VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE, AND FREE
FROM ALL LIENS, OTHER THAN LIENS CREATED BY THE WARRANTHOLDER.

 


SECTION 4.  ADJUSTMENT FOR STOCK SPLITS, COMBINATIONS, MERGER, ETC.

 

3

--------------------------------------------------------------------------------


 


(A) UPON EACH ADJUSTMENT OF THE EXERCISE PRICE AS PROVIDED IN SECTION 4(B), THE
WARRANTHOLDER SHALL THEREAFTER BE ENTITLED TO PURCHASE, AT THE EXERCISE PRICE
RESULTING FROM SUCH ADJUSTMENT, THE NUMBER OF SHARES OF COMMON STOCK EQUAL TO
THE PRODUCT OF (I) THE NUMBER OF SHARES OF COMMON STOCK THAT THE WARRANTHOLDER
WAS ENTITLED TO PURCHASE PRIOR TO SUCH ADJUSTMENT AND (II) THE QUOTIENT OBTAINED
BY DIVIDING (X) THE EXERCISE PRICE EXISTING PRIOR TO SUCH ADJUSTMENT BY (Y) THE
NEW EXERCISE PRICE RESULTING FROM SUCH ADJUSTMENT.


 


(B) IF, AT ANY TIME PRIOR TO THE EXPIRATION DATE, THE NUMBER OF OUTSTANDING
SHARES OF COMMON STOCK IS (I) INCREASED BY A STOCK DIVIDEND PAYABLE IN SHARES OF
COMMON STOCK OR BY A SUBDIVISION OR SPLIT-UP OF SHARES OF COMMON STOCK OR (II)
DECREASED BY A COMBINATION OF SHARES OF COMMON STOCK, THEN, FOLLOWING THE RECORD
DATE FIXED FOR THE DETERMINATION OF HOLDERS OF COMMON STOCK ENTITLED TO RECEIVE
THE BENEFITS OF SUCH STOCK DIVIDEND, SUBDIVISION, SPLIT-UP, OR COMBINATION, THE
EXERCISE PRICE SHALL BE ADJUSTED TO A NEW AMOUNT EQUAL TO THE PRODUCT OF (I) THE
EXERCISE PRICE IN EFFECT ON SUCH RECORD DATE AND (II) THE QUOTIENT OBTAINED BY
DIVIDING (X) THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING ON SUCH RECORD
DATE (WITHOUT GIVING EFFECT TO THE EVENT REFERRED TO IN THE FOREGOING CLAUSE (I)
OR (II)), BY (Y) THE NUMBER OF SHARES OF COMMON STOCK WHICH WOULD BE OUTSTANDING
IMMEDIATELY AFTER THE EVENT REFERRED TO IN THE FOREGOING CLAUSE (I) OR (II), IF
SUCH EVENT HAD OCCURRED IMMEDIATELY FOLLOWING SUCH RECORD DATE.


 


SECTION 5.  RECLASSIFICATION, ETC.  IN CASE OF ANY RECLASSIFICATION OR CHANGE OF
THE OUTSTANDING SHARES OF COMMON STOCK (OTHER THAN AS A RESULT OF A SUBDIVISION,
COMBINATION OR STOCK DIVIDEND), OR IN CASE OF ANY CONSOLIDATION OF THE COMPANY
WITH, OR MERGER OF THE COMPANY INTO, ANOTHER CORPORATION OR OTHER BUSINESS
ORGANIZATION (OTHER THAN A CONSOLIDATION OR MERGER IN WHICH THE COMPANY IS THE
CONTINUING CORPORATION AND WHICH DOES NOT RESULT IN ANY RECLASSIFICATION OR
MATERIAL CHANGE OF THE OUTSTANDING SHARES OF COMMON STOCK) AT ANY TIME PRIOR TO
THE EXPIRATION DATE, THEN, AS A CONDITION OF SUCH RECLASSIFICATION,
REORGANIZATION, CHANGE, CONSOLIDATION OR MERGER, LAWFUL PROVISION SHALL BE MADE,
AND DULY EXECUTED DOCUMENTS EVIDENCING THE SAME FROM THE COMPANY OR ITS
SUCCESSOR SHALL BE DELIVERED TO THE WARRANTHOLDER, SO THAT THE WARRANTHOLDER
SHALL HAVE THE RIGHT PRIOR TO THE EXPIRATION DATE TO PURCHASE, AT A PRICE NOT TO
EXCEED THE AGGREGATE EXERCISE PRICE, THE KIND AND AMOUNT OF SHARES OF STOCK AND
OTHER SECURITIES AND PROPERTY RECEIVABLE UPON SUCH RECLASSIFICATION,
REORGANIZATION, CHANGE, CONSOLIDATION OR MERGER BY A HOLDER OF THE NUMBER OF
SHARES OF COMMON STOCK PURCHASABLE BY THE WARRANTHOLDER IMMEDIATELY PRIOR TO
SUCH RECLASSIFICATION, REORGANIZATION, CHANGE, CONSOLIDATION OR MERGER, AND IN
ANY SUCH CASE APPROPRIATE PROVISIONS SHALL BE MADE WITH RESPECT TO THE RIGHTS
AND INTERESTS OF THE WARRANTHOLDER TO THE END THAT THE PROVISIONS HEREOF SHALL
THEREAFTER BE APPLICABLE IN RELATION TO ANY SHARES OF STOCK AND OTHER SECURITIES
AND PROPERTY THEREAFTER DELIVERABLE UPON EXERCISE HEREOF.


 


SECTION 6.  ADJUSTMENTS FOR ADDITIONAL STOCK ISSUANCES.  FOR THE TERM OF THIS
WARRANT, IN ADDITION TO THE PROVISIONS CONTAINED ABOVE, THE EXERCISE PRICE SHALL
BE SUBJECT TO ADJUSTMENT AS PROVIDED BELOW.  AN ADJUSTMENT TO THE EXERCISE PRICE
SHALL BECOME EFFECTIVE IMMEDIATELY AFTER THE PAYMENT DATE IN THE CASE OF EACH
DIVIDEND OR DISTRIBUTION AND IMMEDIATELY AFTER THE EFFECTIVE DATE OF EACH OTHER
EVENT WHICH REQUIRES AN ADJUSTMENT.  NO ADJUSTMENT TO THE EXERCISE PRICE SHALL
BE MADE IN AN AMOUNT LESS THAN $0.01, BUT ANY SUCH LESSER AMOUNT SHALL BE
CARRIED FORWARD AND SHALL BE GIVEN EFFECT IN THE NEXT EXERCISE PRICE ADJUSTMENT,
IF ANY.

 

4

--------------------------------------------------------------------------------


 

(a)                                  Except as provided in Section 6(b) hereof,
if and whenever the Company shall issue or sell, or is, in accordance with the
provisions hereof, deemed to have issued or sold, any Additional Shares of
Common Stock for a consideration per share less than the Exercise Price in
effect immediately prior to the time of such issue or sale, then and in each
such case (a “Trigger Issuance”) the then-existing Exercise Price shall be
reduced, as of the close of business on the effective date of the Trigger
Issuance, to an Exercise Price determined as follows:

 

(A)                              If the Trigger Issuance occurs during the
period beginning 150 days after the date hereof until but not including the
270th day after the date hereof, and all or any portion of the Notes is
outstanding on the 150th day after the date hereof, then, the Exercise Price
shall be equal to the lesser of (x) $2.25 and (y) an amount equal to 140% of the
lowest price per share at which any Additional Shares of Common Stock were
issued or sold or deemed to be issued or sold in such Trigger Issuance;

 

(B)                                If the Trigger Issuance occurs during the
period beginning on or after the 270th day after the date hereof until but not
including the 18 month anniversary of the date hereof, and all or any portion of
the Notes is outstanding on the 270th day after the date hereof, then, the
Exercise Price shall be equal to the lesser of (x) $2.25 and (y) an amount equal
to 120% of the lowest price per share at which any Additional Shares of Common
Stock were issued or sold or deemed to be issued or sold in such Trigger
Issuance; and

 

(C)                                If the Trigger Issuance occurs during the
period beginning on or after the 18 month anniversary of the date hereof until
and including the Expiration Date, and all or any portion of the Notes is
outstanding on the 18 month anniversary of the date hereof, then, the Exercise
Price shall be reduced to the lowest price per share at which any Additional
Shares of Common Stock were issued or sold or deemed to be issued or sold in
such Trigger Issuance.

 

No adjustment in the Exercise Price shall be made under this Section 6(a) if a
Trigger Issuance occurs at any time beginning after the date hereof and prior to
the 150th day after the date hereof.  In connection with any adjustment in the
Exercise Price made pursuant to this Section 6(a), no adjustment shall be made
in the number of Warrant Shares which may be purchased hereunder.

 

For purposes of this subsection (a), “Additional Shares of Common Stock” shall
mean all shares of Common Stock issued by the Company or deemed to be issued
pursuant to this Section 6(a), other than Excluded Issuances (as defined in
Section 6(b) hereof).

 

For purposes of this Section 6(a), the following Sections 6(a)(i) to 6(a)(v)
shall also be applicable (subject, in each such case, to the provisions of
Section 6(b) hereof) and to each other subsection contained in this
Section 6(a):

 

(i)                                     Issuance of Rights or Options; Issuance
of Convertible Securities.  If at any time the Company shall in any manner grant
or issue or sell (directly and not by assumption in a merger or otherwise) any
warrants or other rights to subscribe for or to purchase, or any options for the
purchase of, Common Stock or any stock or security convertible into or
exchangeable for Common Stock (such warrants, rights or options being called
“Options” and such convertible or exchangeable stock or securities being called
“Convertible Securities”),

 

5

--------------------------------------------------------------------------------


 

whether or not such Options or the right to convert or exchange any such
Convertible Securities are immediately exercisable, and the price per share for
which Common Stock is issuable upon the exercise of such Options or upon the
conversion or exchange of such Convertible Securities (determined by dividing
(A) the sum (which sum shall constitute the applicable consideration) of (x) the
total amount, if any, received or receivable by the Company as consideration for
the granting of such Options or for the issue and sale of such Convertible
Securities, plus (y) the aggregate amount of additional consideration, if any,
payable to the Company upon the exercise of all such Options, or the conversion
or exchange of all such Convertible Securities, plus (z) in the case of such
Options which relate to Convertible Securities, the aggregate amount of
additional consideration, if any, payable upon the conversion or exchange of
such Convertible Securities, by (B) the total maximum number of shares of Common
Stock issuable upon the exercise of such Options or upon the conversion or
exchange of all such Convertible Securities issuable upon the exercise of such
Options or upon the conversion or exchange of all such Convertible Securities)
shall be less than the Exercise Price in effect immediately prior to the time of
the granting of such Options or the issue or sale of such Convertible
Securities, then the total number of shares of Common Stock issuable upon the
exercise of such Options or upon conversion or exchange of the total amount of
such Convertible Securities issuable upon the exercise of such Options or the
total number of shares of Common Stock issuable upon the conversion or exchange
of such Convertible Securities, shall be deemed to have been issued for such
price per share as of the date of granting of such Options (including Options to
purchase Convertible Securities) or the issuance of such Convertible Securities
and thereafter shall be deemed to be outstanding for purposes of adjusting the
Exercise Price.  Except as otherwise provided in Section 6(a)(ii), no adjustment
of the Exercise Price shall be made upon the actual issue of such Common Stock
or of such Convertible Securities upon exercise of such Options or upon the
actual issue of such Common Stock upon conversion or exchange of such
Convertible Securities.

 

(ii)                                  Change in Option Price or Conversion
Rate.  If (A) the purchase price provided for in any Option referred to in
Section 6(a)(i) hereof, (B) the additional consideration, if any, payable upon
the conversion or exchange of any Convertible Securities referred to in
Section 6(a)(i), or (C) the rate at which Convertible Securities referred to in
Section 6(a)(i) are convertible into or exchangeable for Common Stock shall
increase or decrease at any time (including, but not limited to, changes under
or by reason of provisions designed to protect against dilution), the Exercise
Price in effect at the time of such event shall forthwith be readjusted to the
Exercise Price which would have been in effect at such time had such Options or
Convertible Securities still outstanding provided for such changed purchase
price, additional consideration or conversion rate, as the case may be, at the
time initially granted, issued or sold, but only if as a result of such
re-adjustment of the Exercise Price then in effect hereunder is thereby reduced.

 

(iii)                               Consideration for Stock.  In case any shares
of Common Stock, Options or Convertible Securities shall be issued or sold for
cash, the consideration received therefor shall be deemed to be the amount
received by the Company therefor, without deduction therefrom of any expenses
incurred or any underwriting commissions or concessions paid or allowed by the
Company in connection therewith.  In case any shares of Common Stock, Options or
Convertible Securities shall be issued or sold for a consideration other than
cash or for a

 

6

--------------------------------------------------------------------------------


 

consideration including cash and such other consideration, the amount of the
consideration other than cash received by the Company shall be deemed to be the
fair value of such consideration as determined in good faith by the Board,
before deduction of any expenses incurred or any underwriting commissions or
concessions paid or allowed by the Company in connection therewith.  In case any
Options shall be issued in connection with the issue and sale of other
securities of the Company, together comprising one integral transaction in which
no specific consideration is allocated to such Options by the parties thereto,
such Options shall be deemed to have been issued for such consideration as
determined in good faith by the Board.  The determination of the fair value of
consideration (or the allocation thereof) for purposes of this Section 6(a) need
not be the amount recorded in the books and records of the Company if the Board
determines that the determination of different amounts for different contexts is
in the best interest of the Company and its stockholders and creditors as a
whole.

 

(iv)                              Record Date.  In case the Company shall take a
record of the holders of its Common Stock for the purpose of entitling them (A)
to receive a dividend or other distribution payable in Common Stock, Options or
Convertible Securities or (B) to subscribe for or purchase Common Stock, Options
or Convertible Securities, then such record date shall be deemed to be the date
of the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.  If the Company shall have taken a record of the
holders of its Common Stock for the purpose of entitling them to receive a
dividend or distribution or subscription or purchase rights and shall,
thereafter and before the distribution to stockholders thereof, legally abandon
its plan to pay or deliver such dividend, distribution, subscription or purchase
rights, then thereafter no adjustment shall be required by reason of the taking
of such record and any such adjustment previously made in respect thereof shall
be automatically rescinded and annulled.

 

(v)                                 Treasury Shares.  The number of shares of
Common Stock outstanding at any given time shall not include shares owned or
held by or for the account of the Company or any of its wholly-owned
subsidiaries, and the disposition of any such shares (other than the
cancellation or retirement thereof) shall be considered an issue or sale of
Common Stock for the purpose of this Section 6(a).

 

(b)                                 Excluded Issuances.  Anything herein to the
contrary notwithstanding, the Company shall not be required to make any
adjustment of the Exercise Price: (x) where such an adjustment would be
duplicative of another adjustment of the Exercise Price resulting from the same
event that is made pursuant to other provisions of this Warrant; or (y) in the
case of (i) issuances upon the exercise of any Options or Convertible Securities
granted, issued and outstanding on the date hereof, (ii) shares of Common Stock
(or Options with respect thereto) issued or issuable to employees, officers or
directors of, or consultants or advisors to, the Company or any of its
subsidiaries, pursuant to a plan, agreement or arrangement approved by the
Board, (iii) issuances of securities as consideration for a merger or
consolidation with, or purchase of assets from, a non-Affiliated third party,
and (iv) issuances of Common Stock upon conversion of the Company’s Series A
Preferred Stock (collectively, “Excluded Issuances”).

 


SECTION 7.  ADJUSTMENT OF NUMBER OF SHARES; NOTICE OF ADJUSTMENTS.  EXCEPT AS

 

7

--------------------------------------------------------------------------------


 


OTHERWISE PROVIDED HEREUNDER AND SOLELY WITH RESPECT TO ADJUSTMENTS MADE
PURSUANT TO SECTIONS 4 AND 5 HEREOF, UPON EACH ADJUSTMENT IN THE EXERCISE PRICE
HEREUNDER, THE NUMBER OF WARRANT SHARES PURCHASABLE HEREUNDER SHALL BE ADJUSTED,
TO THE NEAREST WHOLE SHARE, TO THE PRODUCT OBTAINED BY MULTIPLYING THE NUMBER OF
WARRANT SHARES PURCHASABLE IMMEDIATELY PRIOR TO SUCH ADJUSTMENT BY A FRACTION,
(I) THE NUMERATOR OF WHICH SHALL BE THE EXERCISE PRICE IMMEDIATELY PRIOR TO SUCH
ADJUSTMENT, AND (II) THE DENOMINATOR OF WHICH SHALL BE THE EXERCISE PRICE
IMMEDIATELY THEREAFTER.  WITH EACH ADJUSTMENT, THE COMPANY SHALL DELIVER A
CERTIFICATE SIGNED BY ITS CHIEF FINANCIAL OR EXECUTIVE OFFICER SETTING FORTH, IN
REASONABLE DETAIL, THE EVENT REQUIRING THE ADJUSTMENT, THE AMOUNT OF THE
ADJUSTMENT, THE METHOD BY WHICH SUCH ADJUSTMENT WAS CALCULATED, AND THE EXERCISE
PRICE AND THE NUMBER OF WARRANT SHARES PURCHASABLE HEREUNDER AFTER GIVING EFFECT
TO SUCH ADJUSTMENT, WHICH SHALL BE MAILED BY FIRST CLASS MAIL, POSTAGE PREPAID
TO THE WARRANTHOLDER.


 


SECTION 8.  RESERVATION AND AUTHORIZATION OF COMMON STOCK; STOCK FULLY PAID;
LISTING.  THE COMPANY SHALL AT ALL TIMES RESERVE AND KEEP AVAILABLE FOR ISSUANCE
SUCH NUMBER OF ITS AUTHORIZED BUT UNISSUED SHARES OF COMMON STOCK AS WILL BE
SUFFICIENT TO PERMIT THE EXERCISE OF THIS WARRANT.  ALL WARRANT SHARES ISSUED
UPON EXERCISE OF THIS WARRANT SHALL BE, AT THE TIME OF DELIVERY OF THE
CERTIFICATES FOR SUCH WARRANT SHARES UPON PAYMENT IN FULL OF THE EXERCISE PRICE
THEREFOR IN ACCORDANCE WITH THE TERMS OF THIS WARRANT (OR PROPER EXERCISE OF THE
CASHLESS EXERCISE RIGHTS CONTAINED IN SECTION 3(A)(II) HEREOF), DULY AUTHORIZED,
VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE SHARES OF COMMON STOCK OF THE
COMPANY.  THE COMPANY SHALL DURING ALL TIMES PRIOR TO THE EXPIRATION DATE WHEN
THE SHARES OF COMMON STOCK ISSUABLE UPON THE EXERCISE OF THIS WARRANT ARE
AUTHORIZED FOR LISTING OR QUOTATION ON ANY NATIONAL SECURITIES EXCHANGE, (OR THE
OVER-THE-COUNTER BULLETIN BOARD OR THE “PINK SHEETS”, AS THE CASE MAY BE), USE
ITS REASONABLE BEST EFFORTS TO MAINTAIN THE LISTING OR QUOTATION OF THE COMMON
STOCK ON SUCH NATIONAL SECURITIES EXCHANGE, NASDAQ (OR THE OVER-THE-COUNTER
BULLETIN BOARD OR THE “PINK SHEETS”, AS THE CASE MAY BE).


 


SECTION 9.  STOCK BOOKS.  THE COMPANY WILL NOT AT ANY TIME, EXCEPT UPON
DISSOLUTION, LIQUIDATION OR WINDING UP OR IN ACCORDANCE WITH SECTION 5, CLOSE
ITS STOCK BOOKS SO AS TO RESULT IN PREVENTING OR DELAYING THE EXERCISE OF THIS
WARRANT DURING NORMAL BUSINESS HOURS.


 


SECTION 10.  LIMITATION OF LIABILITY.  NO PROVISIONS HEREOF, IN THE ABSENCE OF
AFFIRMATIVE ACTION BY THE WARRANTHOLDER TO PURCHASE THE WARRANT SHARES
HEREUNDER, SHALL GIVE RISE TO ANY LIABILITY OF THE WARRANTHOLDER TO PAY THE
EXERCISE PRICE OR AS A STOCKHOLDER OF THE COMPANY (WHETHER SUCH LIABILITY IS
ASSERTED BY THE COMPANY OR CREDITORS OF THE COMPANY).


 


SECTION 11.  LEGEND.  EACH STOCK CERTIFICATE REPRESENTING WARRANT SHARES SHALL
BEAR A LEGEND SUBSTANTIALLY IN THE FOLLOWING FORM:


 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER APPLICABLE STATE
SECURITIES LAWS, AND MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT OR IN A TRANSACTION
WHICH QUALIFIES AS AN EXEMPT TRANSACTION UNDER THE ACT, THE RULES AND
REGULATIONS PROMULGATED THEREUNDER AND THE SECURITIES LAW OF

 

8

--------------------------------------------------------------------------------


 

ANY APPLICABLE STATE.”

 


SECTION 12.  TRANSFER.  SUBJECT TO COMPLIANCE WITH THE SECURITIES ACT AND THE
APPLICABLE RULES AND REGULATIONS PROMULGATED THEREUNDER AND APPLICABLE STATE
SECURITIES LAWS, THE WARRANTHOLDER MAY TRANSFER THIS WARRANT, IN WHOLE OR IN
PART, TO ANY PERSON WITHOUT THE CONSENT OF THE COMPANY; PROVIDED, THAT, IN THE
CASE OF A TRANSFER TO A PERSON THAT IS NOT AN AFFILIATE OF THE WARRANTHOLDER,
(I) THE TRANSFER IS IN DENOMINATIONS OF NO LESS THAN THE RIGHT TO ACQUIRE 50,000
WARRANT SHARES (AS ADJUSTED FOR ANY STOCK SPLIT, STOCK DIVIDEND,
RECAPITALIZATION OR OTHERWISE), AND (II) IF NO DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED, SUCH PERSON IS NOT A FOR-PROFIT COMPANY ENGAGED IN THE BUSINESS OF
RESEARCHING (INCLUDING, WITHOUT LIMITATION, CONTRACT RESEARCH ORGANIZATIONS),
DEVELOPING AND/OR COMMERCIALIZING PHARMACEUTICAL OR BIOTECHNOLOGY PRODUCTS OR
SERVICES THAT ARE THEN COMPETITIVE WITH PRODUCTS OR SERVICES OF THE COMPANY OR
LARK.  ANY SUCH TRANSFER SHALL BE MADE BY SURRENDER OF THIS WARRANT TO THE
OFFICE OR AGENCY OF THE COMPANY AT WHICH THIS WARRANT IS EXERCISABLE, BY THE
REGISTERED HOLDER HEREOF BY ITS DULY AUTHORIZED ATTORNEY, AND UPON SURRENDER OF
THIS WARRANT TOGETHER WITH THE ASSIGNMENT HEREOF PROPERLY ENDORSED, A NEW
WARRANT SHALL BE ISSUED AND DELIVERED BY THE COMPANY, REGISTERED IN THE NAME OF
THE TRANSFEREE.  UPON SUCH SURRENDER, THE COMPANY SHALL TREAT THE ASSIGNEE AS
THE OWNER HEREOF (TO THE EXTENT OF SUCH TRANSFER) FOR ALL PURPOSES.


 


SECTION 13.  ADDITIONAL PROTECTION.  IF, AT ANY TIME, THE COMPANY SHALL ISSUE
ANY WARRANTS OR OTHER RIGHTS TO ACQUIRE SECURITIES OF THE COMPANY, OR ADJUST THE
RIGHTS OF ANY NOW OR HEREAFTER EXISTING WARRANTS, SO THAT THE TERMS AND
CONDITIONS THEREOF ARE IN ANY WAY SUPERIOR TO THE TERMS AND CONDITIONS OF THIS
WARRANT, THEN, AND IN EACH SUCH INSTANCE, THIS WARRANT SHALL, AUTOMATICALLY AND
WITHOUT FURTHER ACTION OR DEED BY THE COMPANY OR ANY HOLDER OF THIS WARRANT, BE
ADJUSTED TO HAVE SUCH SUPERIOR TERMS AND CONDITIONS, WHICH ADJUSTMENT SHALL BE
IMMEDIATELY EFFECTIVE.  THE COMPANY SHALL CAUSE THIS WARRANT TO BE AMENDED AS
APPROPRIATE, BUT SUCH AMENDMENT SHALL NOT BE A PRE-REQUISITE TO THE
EFFECTIVENESS OF ANY ADJUSTMENT REQUIRED BY THIS SECTION 13.  AT LEAST FIFTEEN
(15) DAYS IN ADVANCE THEREOF, THE COMPANY SHALL PROVIDE WRITTEN NOTICE TO THE
HOLDERS OF THE APRIL 2005 WARRANTS OF ANY ISSUANCE OR ADJUSTMENT GIVING RISE TO
AN ADJUSTMENT TO THIS WARRANT HEREUNDER.  THE COMPANY SHALL NOT TAKE ANY ACTION
THAT IMPAIRS, RESTRICTS OR OTHERWISE COMPROMISES THE RIGHTS OF, OR THE COMPANY’S
ABILITY TO PERFORM ITS OBLIGATIONS WITH RESPECT TO, THE APRIL 2005 WARRANTS AND
THE WARRANTHOLDERS.


 


SECTION 14.  LOSS, DESTRUCTION, ETC. OF WARRANT.  UPON RECEIPT OF EVIDENCE
REASONABLY SATISFACTORY TO THE COMPANY OF THE LOSS, THEFT, DESTRUCTION OR
MUTILATION OF THIS WARRANT AND, IN THE CASE OF ANY SUCH MUTILATION, UPON
SURRENDER AND CANCELLATION OF THIS WARRANT, THE COMPANY WILL MAKE AND DELIVER,
IN LIEU OF SUCH LOST, STOLEN, DESTROYED OR MUTILATED WARRANT, A NEW WARRANT OF
LIKE TENOR AND REPRESENTING THE RIGHT TO PURCHASE THE WARRANT SHARES.


 


SECTION 15.  AMENDMENTS.  THE TERMS OF THIS WARRANT MAY BE AMENDED, AND THE
OBSERVANCE OF ANY TERM HEREIN MAY BE WAIVED (EITHER GENERALLY OR IN A PARTICULAR
INSTANCE AND EITHER RETROACTIVELY OR PROSPECTIVELY), UPON WRITTEN CONSENT OF THE
COMPANY AND THE HOLDERS OF AT LEAST 50% OF THE SHARES OF COMMON STOCK ISSUED OR
ISSUABLE UPON EXERCISE OF THE APRIL 2005 WARRANTS THEN OUTSTANDING; PROVIDED,
HOWEVER, THAT ANY SUCH AMENDMENT OR WAIVER WILL APPLY TO ALL APRIL 2005 WARRANTS
THEN OUTSTANDING; AND PROVIDED FURTHER THAT THE NUMBER OF WARRANT SHARES SUBJECT
TO THIS WARRANT AND THE EXERCISE PRICE OF THIS WARRANT MAY NOT BE AMENDED, AND
THE RIGHT TO EXERCISE THIS WARRANT MAY NOT BE WAIVED, WITHOUT THE WRITTEN
CONSENT OF THE HOLDER OF

 

9

--------------------------------------------------------------------------------


 


THIS WARRANT (IT BEING AGREED THAT AN EVENT OCCURRING UNDER ANY OF THE
PROVISIONS OF SECTIONS 4, 5 AND 6 OF THIS WARRANT SHALL NOT BE CONSIDERED AN
AMENDMENT OF THE NUMBER OF WARRANT SHARES OR THE EXERCISE PRICE).


 


SECTION 16.  NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED
HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN OR DELIVERED (A) WHEN
DELIVERED PERSONALLY, (B) IF TRANSMITTED BY FACSIMILE WHEN CONFIRMATION OF
TRANSMISSION IS RECEIVED, (C) IF SENT BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, RETURN RECEIPT REQUESTED, THREE BUSINESS DAYS AFTER MAILING OR (D) IF
SENT BY REPUTABLE OVERNIGHT COURIER SERVICE, ONE BUSINESS DAY AFTER DELIVERY TO
SUCH SERVICE; AND SHALL BE ADDRESSED AS FOLLOWS:

 

If to the Company, to:

 

with a copy to:

 

 

 

Genaissance Pharmaceuticals, Inc.
Five Science Park
New Haven, Connecticut 06511
Attention: Chief Financial Officer
Facsimile: (203) 786-3567

 

Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, Massachusetts 02109
Attention: Steven D. Singer, Esq.
Facsimile: (617) 526-5000

 

 

 

If to the Holder, to:

 

with a copy to:

 

 

 

[Xmark Opportunity Fund, Ltd.]
301 Tresser Blvd.
Suite 1230
Attention: Mitchell Kaye
Facsimile: (203) 653-2525

 

Lowenstein Sandler PC
65 Livingston Avenue
Roseland, NJ 07068
Attention: Steven Siesser, Esq.
Facsimile: (973) 597-2400

 


SECTION 17.  SUCCESSORS AND ASSIGNS.  THIS WARRANT SHALL BIND AND INURE TO THE
BENEFIT OF AND BE ENFORCEABLE BY THE PARTIES HERETO AND THEIR RESPECTIVE
PERMITTED SUCCESSORS AND ASSIGNS.


 


SECTION 18.  GOVERNING LAW.  THIS WARRANT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK (OTHER THAN ITS CONFLICTS OF LAW PROVISIONS).


 


SECTION 19.  NO STOCKHOLDER RIGHTS WITH RESPECT TO WARRANT SHARES.  UNTIL THE
WARRANT SHARES SUBJECT TO THIS WARRANT ARE ISSUED TO THE WARRANTHOLDER UPON
EXERCISE OF THIS WARRANT, THE WARRANTHOLDER SHALL HAVE NO RIGHT TO VOTE THE
WARRANT SHARES IN CONNECTION WITH ANY MATTERS TO WHICH HOLDERS OF COMMON STOCK
ARE ENTITLED TO VOTE AND SHALL HAVE NO RIGHTS AS A STOCKHOLDER OF THE COMPANY
WITH RESPECT TO THE WARRANT SHARES.


 

[Signature page follows]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by a duly
authorized officer as of April 21, 2005.

 

 

 

GENAISSANCE PHARMACEUTICALS,
INC., a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Address:

 

 

 

Five Science Park

 

New Haven, Connecticut 06511

 

Attention: Chief Financial Officer

 

Fax: (203) 786-3567

 

[Holder’s agreement and acknowledgement follows]

 

 

Signature Page to Warrant

 

--------------------------------------------------------------------------------


 

AGREED AND ACKNOWLEDGED
AS OF APRIL 21, 2005:

 

[XMARK OPPORTUNITY FUND, L.P.,
a Delaware limited partnership]

 

 

By:

 

 

 

Name:

 

Title:

 

 

Holder's Agreement and Acknowledgement

 

--------------------------------------------------------------------------------


 

Exhibit A

 

EXERCISE NOTICE

 

(to be executed only upon exercise of Warrant)

 

To:                              Genaissance Pharmaceuticals, Inc.

Five Science Park

New Haven, Connecticut 06511

Attention:  Chief Financial Officer

 

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby irrevocably elects to purchase                              of the
Warrant Shares covered by such Warrant and herewith makes payment of the
aggregate Exercise Price payable in respect of the number of Warrant Shares
purchased upon such exercise, as provided for in such Warrant.

 

The Warrant Shares shall be registered in the name of the following Person:

 

                                                                                    .

 

 

Dated:

 

 

Name:

 

 

 

 

 

Signature:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

NOTICE OF TRANSFER

 

(to be executed only upon transfer of Registrable Securities)

 

To:                              Genaissance Pharmaceuticals, Inc.

Five Science Park

New Haven, Connecticut 06511

Attention:  Chief Financial Officer

 

Notice is hereby given that the undersigned (the “Transferor”), pursuant to the
provisions set forth in the attached Warrant and pursuant to Section 8(c) of the
Registration Rights Agreement (the “Agreement”) made and entered into as of
the           day of April, 2005, by and among Genaissance Pharmaceuticals,
Inc., a Delaware corporation (the “Company”), the Transferor and certain other
parties thereto, has transferred [                       ] Registrable
Securities (as defined in the Agreement) to [                                ]
(the “Transferee”).  As a condition to such transfer:

 

(i)                                     Transferee represents and warrants to
the Company that Transferee is not a for-profit company engaged in the business
of researching (including, without limitation, contract research organizations),
developing and/or commercializing pharmaceutical or biotechnology products or
services that are, as of the date set forth below, competitive with the products
or services of the Company or Lark Technologies, Inc.

 

(ii)                                  Transferee represents and warrants to the
Company that it has provided a correct and complete copy of the Agreement to the
Transferee.

 

(iii)                               Transferee and Transferee represent and
warrant to the Company that the transfer described herein complies with the
requirements of applicable securities laws.

 

Subject to the foregoing representations, warranties and agreements, upon
delivery of this Notice to the Company, the Transferee shall, without further
action or deed, automatically and immediately have all rights in and to the
Agreement, and the Transferee hereby agrees to be bound by and subject to the
terms and conditions of the Agreement to the extent of the transferred
Registrable Securities.

 

 

Dated:

 

 

TRANSFEREE

 

 

 

Name:

 

 

 

 

 

Signature:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

TRANSFEROR

 

 

 

Name:

 

 

 

 

 

Signature:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------